Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                           Status of the Claims
Claims 1-9 of MAOUCHE-CHRETIEN et al., are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 11/18/2019 is acknowledged and made of record and considered.   A signed copy of the 1449 is attached herewith.

Response to Restriction
Applicant’s election of mastocytosis disease state, vismodegib and GANT61 hedgehogs in the reply filed on 07/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s recitation that claims readable on the elected species are claims 1-6 and 9 in its entirety is incorrect.  The elected species read in-part on claims 1-6 and 9.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Method of claims 1-2 and 6 are of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method of 
  With regard to cancer, it is known in the art that literally, there are hundreds is not thousands of cancer which can appear at anywhere on the human body.  With respect to vascular disease, a simple search in Google results in 185,000,000 results which appears to involve almost every part of the body involving various biochemical pathways.   Thus, the skilled artisan would not be adequately apprised of the metes and bounds of the disorders recited herein.          
     Therefore, the intended uses present in the claims render the intended amount ambiguous since it is not conceivable that the dosage regimen for uses as varied as CNS v. inflammatory bowel disease or multiple sclerosis would all be the same and there is no evidence in the specification pointing to a particular regimen for the many uses recited. 
   It is suggested that the many uses be limited closely related diseases since only one use in needed to support such a claim for compliance with 35 U.S.C. 112 and 101.   See the last paragraph of MPEP 2164.01(c), June 2020 edition.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Curotto de Lafaille et al., US 2015/0225476 A1.  
Applicants claim a method of treating a mast cell disease such as in a patient in need thereof comprising the administration of a Hedgehog inhibitor.
Curotto de Lafaille et al., disclose pharmaceutical compositions and Kits comprising hedgehog inhibitor which are useful for inhibiting the activity of obstructive inflammatory airway diseases wherein the immunopathology of for example asthma is driving by production of IgE antibodies, and mast cell and eosinophilic inflammation.  See the abstract, [0006-0007], [0065-0066].  Note [0066] where vismodegib, one of the elected hedgehogs is disclosed as well as claim 8 of Curotto.  Also note the inclusion of fibrosis as one of the treatable disease state at [0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierks et al., U.S. Patent Application Number 2010/0216828 A1. 
Applicants claim a method of treating a mast cell disease such as leukemia in a patient in need thereof comprising the administration of a Hedgehog inhibitor.

Claim 4, is drawn to the disease state wherein pathogenesis of mastocytosis is attributed to constitutive activation of the receptor tyrosine kinase kit.
Claim 5 is drawn to specific hedgehog inhibitor, i.e. vismodegib or GANT61.  
Claim 6 is drawn to the method where the hedgehog inhibitor is administered in combination with a tyrosine kinase inhibitor which is selected from dasatinib or Imatinib or nilotinib, just to list a few. 
Determination of the scope and content of the prior art (MPEP §2141.01)
Dierks et al., disclose a pharmaceutical combination comprising (1) hedgehog signaling pathway inhibitor/agent with (2) a BCR-ABL inhibitor/agent which are useful for treating cancers known to be associated with protein tyrosine kinase.  Dierks teaches that the BCR-ABL oncogene encodes a chimeric BCR-ABL protein that has constitutively activated ABL tyrosine kinase activity, and BCR-ABL is the underlying cause of chronic myeloid leukemia.  See [0004], [0007]. Dierks further teaches that an example of the second agent of the combination may be selected from Imatinib, Nolitinib, or dasatinib, to name a few (claim 6). Additionally, Dierks teaches that the combination of the invention may be used for treating mastocytosis, leukemia, bladder cancer and kidney diseases (claim 2), and carcinoma including CNS disease state (claim 7).   
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
While the reference does not anticipated all the instant method, the reference methods and composition only differs in the generic description of the inhibitors and/or agents employed herein.  However, as noted by Dierks et al., antagonist of hedgehog signaling pathway and combinations associated with tyrosine kinase is known in the art as noted 
Furthermore, the claimed inhibitor/invention is similar to the reference disclosure and therefore considered prima facie obvious.   Hence, the inhibitors and combinations thereof claimed herein cannot be considered as inventive but, rather a matter of choice since Dierks et al., teaches that indeed a similar inhibitor and combinations thereof can be made and known in the art as noted above.   
Thus, the relationship that exists between the reference disclosure and the instant claims is the preparation of alternative composition for treating mast cell disease state.            
Finding of prima facie obviousness---rational and motivation (MPEP §2142-2143)   
Accordingly, at the time of this invention, one of ordinary skill in the art would have been motivated to prepare the instant inhibitors and combinations thereof with the claimed inhibitors of Dierks et al., because Dierks et al., teach that the use of inhibitors similar to the instant inhibitors would result in a product, which can successfully be used to treat disease state such as mastocytosis.  

Therefore, the motivation to make the claimed inhibitors and combinations thereof derives from the expectation that structurally similar inhibitors and combinations thereof would possess virtually the same or similar properties and similar utilities as outlined above.   Thus, it would have been prima facie obvious to one skilled in the art at the time the invention was made to prepare the instant inhibitors and combinations thereof with a reasonable expectation that the resulting inhibitors and combinations thereof would be useful for treating mast cell disease state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635